Case 1:20-cv-24239-DLG Document 20 Entered on FLSD Docket 12/28/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-cv-24239-DLG

  BARBARA ALVEREZ FUENTES,

                 Plaintiff,

  v.

  HEALTHCARE REVENUE
  RECOVERY GROUP, LLC,

                 Defendant.
                                                /

         JOINT NOTICE OF AVAILABILITY FOR SETTLEMENT CONFERENCE
                            PURSUANT TO DE [16 ]

         Pursuant to Court’s Order (DE 16), undersigned counsel file this Joint Notice of

  Availability for Settlement Conference. The Magistrate is unavailable for the week of January 25,

  2021. As such, the Parties are only able to establish two dates of availability to accommodate their

  schedules prior to the Court’s deadline of February 1, 2021 (DE 15). The parties are available for

  the following dates for a settlement conference in this matter:

         January 20, 2021

         January 21, 2021

  Dated this 28th day of December, 2020

   /s/ Jose M. Francisco________                      /s/ Ernest H. Kohlmyer, III
   Jose M. Francisco, Esquire                         Ernest H. Kohlmyer, III, Esquire
   Florida Bar No. 0892874                            Florida Bar No. 110108
   josefrancisco@jmflawyers.com                       Skohlmyer@shepardfirm.com
   litigationsec1@jmflawyers.com                      Shepard, Smith, Kohlmyer & Hand, P.A.
   Jose M. Francisco, P.A.                            2300 Maitland Center Parkway, Suite 100
   8660 Flagler Street, Suite 100                     Maitland, Florida 32751
   Miami, FL 33144                                    Telephone (407) 622-1772
   Telephone: (305) 649-2213; Ext.1007                Facsimile (407) 622-1884
   Attorney for Plaintiff                             Attorneys for Defendant , Healthcare
                                                      Revenue Recovery Group, LLC
Case 1:20-cv-24239-DLG Document 20 Entered on FLSD Docket 12/28/2020 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

  December 28th, 2020, via the Clerk of Court’s CM/ECF system. I further certify that the

  foregoing has been sent via electronic transmission to the following: Jose M. Francisco, Esquire

  at josefrancisco@jmflawyers.com and litigationsec1@jmflawyers.com (Attorneys for Plaintiff).

                                                      /s/ Ernest H. Kohlmyer, III
                                                      Ernest H. Kohlmyer, III
                                                      Florida Bar No. 110108
                                                      SKohlmyer@shepardfirm.com
                                                      2300 Maitland Center Parkway, Suite 100
                                                      Maitland, Florida 32751
                                                      Phone: (407) 622-1772
                                                      Fax: (407) 622-1884
                                                      Attorneys for Defendant, Healthcare
                                                      Revenue Recovery Group, LLC
